44 A.3d 1147 (2012)
COMMONWEALTH of Pennsylvania, Petitioner
v.
AMY N. KOCH, Respondent.
No. 947 MAL 2011.
Supreme Court of Pennsylvania.
May 15, 2012.

ORDER
PER CURIAM.
AND NOW, this 15th day of May 2012, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner are:
(1) Did a panel of the Superior Court err in reversing the trial court's determination that drug-related text messages were not offered for their truth and thus admissible where it's [sic] ruling conflicts with a prior ruling of a panel of the Superior Court and creates uncertainty in the law?
(2) Did a panel of the Superior Court err in reversing the trial court's determination that drug-related text messages were properly authenticated where it misapprehended the plain language of Pa.R.E. 901 and rendered an opinion inconsistent with a prior opinion of a panel of the Superior Court, again creating uncertainty in the law?